Case 1:20-cv-02897-KAM-JO Document 14 Filed 09/15/20 Page 1 of 3 PageID #: 29




UNITED STATES DISTRICT COURT FOR
EASTERN DISTRICT OF NEW YORK
------------------------------------------ x
                                           :
GLOBAL AID DISTRIBUTION LLC,               :
                                           :
                     Plaintiffs,           :            Case No. 20-cv-2897-KAM-JO
                                           :
         - against -                       :
                                           :
EZ LOGISTICS LTD,                          :
                                           :
                     Defendant.            :
------------------------------------------ x


                       INITIAL CONFERENCE QUESTIONNAIRE

 1.    Deadline for all Rule 26(a)(1) disclosures (if
       later than the date of the initial conference,
       please explain why on a separate page):           September 17, 2020

 2.    Deadline for first request for production of
       documents and first request for
       interrogatories:                                  September 30, 2020

 2(a). Additional interrogatories needed, if any,
       beyond the 25 permitted under the federal
       rules for:                                        plaintiff(s) 0; defendant(s) 0

 3.    Date for completion of any joinder of
       additional parties and amendment of the
       pleadings:                                        September 30, 2020

 3(a). Number of proposed additional parties to be
       joined, if any, by:                               Plaintiff(s) 0; defendant(s) 0

 4.    Number of depositions by plaintiff(s) of:         Parties 3; non-parties 3

 5.    Number of depositions by defendant(s) of:         Parties 3; non-parties 3

 6.    Date of status conference (joint status report
       due two business days in advance):                September 18, 2020

 7.    Date for completion of factual discovery:         December 30, 2020

 8.    Are expert witnesses needed?                      Yes
Case 1:20-cv-02897-KAM-JO Document 14 Filed 09/15/20 Page 2 of 3 PageID #: 30




 8(a). Number of expert witnesses, if any, of
       plaintiff(s):                                    Medical 0; non-medical 2

 8(b). Date for completion of those expert reports:     January 29, 2021

 8(c). Number of expert witnesses, if any, of
       defendant(s):                                    Medical 0; non-medical 2

 8(d). Date for completion of those expert reports:     January 29, 2021

 9.    Date for completion of expert discovery:         March 29, 2021

 10.   Date of pretrial conference (brief ex parte
       statements of settlement position due via
       email two business days in advance):             _____________________________

 11.   Types of contemplated dispositive motions by
       plaintiff(s) and dates for filing of those
       motions:                                         Summary judgment motions due April 30,
                                                        2021

 12.   Types of contemplated dispositive motions by
       defendant(s) and dates for filing of those
       motions:                                         Summary judgment motions due April 30,
                                                        2021

 13.   Have counsel reached any agreements
       regarding electronic discovery? (If so, please
       describe at the initial conference.)             Yes

 14.   Have counsel reached any agreements for
       disclosure of experts’ work papers (including
       drafts) and communications with experts? (If
       so, please describe on a separate page.)
                                                        Yes. Not to be produced.

 15.   Will the parties unanimously consent to trial
       before a magistrate judge pursuant to 28
       U.S.C. §636(c)? (If any party declines to
       consent, answer no but do not indicate which
       party declined.)                                 No
Case 1:20-cv-02897-KAM-JO Document 14 Filed 09/15/20 Page 3 of 3 PageID #: 31




Dated: New York, New York       SULLIVAN & WORCESTER LLP
       September 15, 2020

                                 By: /s/Michael T. Sullivan
                                     Michael T. Sullivan
                                     Clark A. Freeman
                                 1633 Broadway
                                 New York, New York 10019
                                 (212) 660-3000
                                 msullivan@sullivanlaw.com
                                 cfreeman@sullivanlaw.com

                                 Attorneys for Plaintiff
                                  Global Aid Distribution, LLC


                                 COWAN, LIEBOWITZ & LATMAN, P.C.


                                 By: /s/Richard S. Mandel
                                     Richard S. Mandel
                                 114 W. 47th Street
                                 New York, New York 10036
                                 (212) 790-9200
                                 rsm@cll.com

                                 Attorneys for Defendant
                                  EZ Logistics Ltd.
